DETAILED ACTION
This action is in response to the amendment filed on November 9, 2020.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
1.	Applicant’s arguments dated November 9, 2020, regarding USC 103 rejection of claims have been considered and the examiner has added the Branson (US 2014/0136723) reference to address the amended claim limitations argued. 
Applicant argues that “independent claim 1 now recites, wherein, at any one time, the multiple input port processing element is permitted to be fused with no more than one of the at least two upstream processing elements or the one or more operators thereof ”. In addition, independent claim 1 now recites the subject matter collectively recited in now-cancelled dependent claims 2 and 4-5. Independent claims 9 and 17 are similarly amended. No new matter is added. The cited art fails to disclose or reasonably suggest the particular constraint now set forth in independent claims 1, 9, and 17, much less the claimed solution for managing that constraint.”
The office action below provides the detailed mapping to relevant sections of the Branson reference. Branson US 2014/0136723, teaches managing a fused processing element and receiving streaming data to be processed by interconnected processing elements i.e. two upstream processing elements, where each processing element comprises one or more operators that processes a portion of the received data. The processing elements are configured to receive the data from the upstream processing element and then transmits the data to the downstream processing element.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 2, 4, 5, 10, 12, 13 and 18-20 are cancelled.
	Claims, 1, 3, 6-9, 11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2009/0007116 A1) in view of Branson et al. (US 2013/0290966 A1.) and further in view of Branson (US 2014/0136723 A1.)

Regarding claim 1, Duffy discloses “A method of managing processing elements, the method comprising: receiving streaming data;” (See Fig. 1-9 and [0020]-[0021]) (A data parallel fusion application 200 operating on computing device 100 is illustrated. Data parallel fusion application 200 is one of the application programs that reside on computing device 100. However, it will be understood that data parallel fusion application 200 can alternatively or additionally be embodied as computer-executable instructions on one or more computers and/or in different variations than shown on FIG. 1. Alternatively or additionally, one or more parts of data parallel fusion application 200 can be part of system memory 104, on other computers and/or applications 115, or other such variations.)

“measuring a data flow rate in a data path between at least two components in the plurality of processing elements; selecting one of the at least two upstream processing elements based on the measured data flow rate” (See [0003], [0024]-0026]) (As part of the fusion plan process, an analysis is 
But, Duffy does not explicitly disclose “to be processed by a plurality of interconnected processing elements, each processing element comprising one or more operators that process at least a portion of the received data, wherein one of the processing elements is a multiple input port processing element configured to receive data from at least two upstream processing elements, and wherein each of the at least two upstream processing elements resides on a separate compute node”
However, Branson teaches “to be processed by a plurality of interconnected processing elements, each processing element comprising one or more operators that process at least a portion of the received data, wherein one of the processing elements is a multiple input port processing element configured to receive data from at least two upstream processing elements, and wherein each of the at least two upstream processing elements resides on a separate compute node” (See Fig. 1A-1B, Fig. 6A-6C, [0015] and [0072]-[0073]) (Data flows from one operator to the next. Scalability is reached by distributing an application across nodes by creating executables (i.e., processing elements), as well as replicating processing elements on multiple nodes and load balancing among them. Operators in a stream computing application can be fused together to form a processing element that is executable. FIG. 6B illustrates unfusing or fusing an operator to mitigate the effects of dynamic connections. In one embodiment, in order to move Operator A to a different compute node as shown in FIG. 6A, Operator A may need to be unfused from its current processing element and then fused into a different processing element in the new compute node. In one embodiment, Operator A may be unfused from Processing Element A and fused into Processing Element C which contains a plurality of operators. For example, if Operator A receives data tuples from two upstream operators that are located on different compute nodes, those upstream operators may be fused with Operator A to form Processing Element C. This may enable the operators to use intra-nodal communication techniques to pass data rather than inter-nodal communication techniques.)
But, Duffy does not explicitly disclose “and wherein, at any one time, the multiple input port processing element is permitted to be fused with no more than one of the at least two upstream processing elements or the one or more operators thereof”
However, Branson 2014/0136723 A1 teaches “and wherein, at any one time, the multiple input port processing element is permitted to be fused with no more than one of the at least two upstream processing elements or the one or more operators thereof” (See [003], [0013]) (Receiving streaming data to be processed by a plurality of interconnected processing elements, each processing element comprising one or more operators that process at least a portion of the received data; includes executing the selected code module on one of the plurality of processing elements such that data received by the one processing element is processed by the selected code module. Operators in a stream computing application can be fused together to form a processing element that is executable.) 
But, Duffy does not explicitly disclose “determining if the multiple input port processing element contains one or more operators earlier redeployed into the multiple input port processing element from another of the at least two upstream processing elements: upon determining the multiple input port processing element contains one or more operators earlier redeployed into the multiple input port processing element from another of the at least two upstream processing elements, redeploying the one or more operators back to the another of the at least two upstream processing elements, wherein redeploying the one or more operators back to the another of the at least two upstream processing elements comprises: un-fusing the one or more operators from the multiple input port processing element: re-fusing the one or more operators into the another of the at least two upstream processing elements:” 
However, Branson 2014/0136723 A1 teaches “determining if the multiple input port processing element contains one or more operators earlier redeployed into the multiple input port processing element from another of the at least two upstream processing elements: upon determining the multiple input port processing element contains one or more operators earlier redeployed into the multiple input port processing element from another of the at least two upstream processing elements, redeploying the one or more operators back to the another of the at least two upstream processing elements, wherein redeploying the one or more operators back to the another of the at least two upstream processing elements comprises: un-fusing the one or more operators from the multiple input port processing element: re-fusing the one or more operators into the another of the at least two upstream processing elements:”  (See [0031]) (The stream manager 134 may be configured to monitor a stream computing application running on the compute nodes, as well as to change the deployment of the operator graph 132. The stream manager 134 may move processing elements from one compute node 130 to another, for example, to manage the processing loads of the compute nodes 130 in the computing infrastructure 100. Further, stream manager 134 may control the stream computing application by inserting, removing, fusing, un-fusing, or re-fusing and otherwise modifying the processing elements and operators running on the compute nodes. In one embodiment, the stream manager 134 may evaluate a stream attribute and select optional code elements based on whether the stream attribute meets certain criteria. Fig. 7B shows an example of optional operator 3 which is decoupled (i.e., un-fused) from PE2 once the data flow rate no longer satisfies the threshold.)
But, Duffy does not explicitly disclose “redeploying at least one operator from the selected one of the at least two upstream processing elements to the multiple input port processing element, wherein redeploying at least one operator from the selected one of the at least two upstream processing elements to the multiple input port processing element comprises fusing the at least one operator into the multiple input port processing element.”
However, Branson teaches “redeploying at least one operator from the selected one of the at least two upstream processing elements to the multiple input port processing element, wherein redeploying at least one operator from the selected one of the at least two upstream processing elements to the multiple input port processing element comprises fusing the at least one operator into the multiple input port processing element.” (See [0024], [0044]-[0045], Fig. 5) (Stream manager 134 may control the stream computing application by inserting, removing, fusing, un-fusing, or otherwise modifying the processing elements. Upon removing the selected operators, the processing element management component 340 may be configured to redeploy the removed operators to another processing element within the stream computing application. An example of a redeployed operator is shown in FIG. 5, which is a diagram illustrating a stream computing environment configured with a processing element management component.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Duffy (Adjacent data parallel and streaming operator fusion) with Branson (Stream computing applications that process streaming data) and Branson 2014/0136723 A1 in order to optimize a stream computing application to mitigate effects on performance from dynamic connections. Branson, [002]. 
One having ordinary skill would also be motivated to combine Duffy and Branson and Branson 2014/0136723 A1, in view of the suggestions provided by Branson 2014/0136723  A1, in paragraph [0016], which suggests, “allows processing elements to share a common process space, resulting in much faster communication between operators than is available using inter-process communication techniques.” 
	Regarding claim 3, Duffy in view of Branson and further in view of Branson 2014/0136723 A1 discloses “The method as recited in claim 1, wherein redeploying at least one operator from the selected one of the at least two upstream processing elements to the multiple input port processing element comprises:  selecting the at least one operator from among a plurality of operators fused together in the selected one of the at least two upstream processing elements; un-fusing the at least one operator from the selected one of the at least two upstream processing elements; fusing the at least one operator into the multiple input port processing element.” (See Fig. 1-9 and [0023]) (FIG. 4 illustrates one implementation of the high level stages involved in a fusion plan process. The process begins at start point 270 with performing a fusion plan process on a particular complex operation dynamically at runtime (stage 272). The system optionally rearranges the internal structure of the particular complex operation, such as removing adjacent operations (stage 274). In one implementation, the fusion plan process restructures a particular complex operation in the presence of one or more order dependent operations, grouping operations, joining operations, set operations, and/or select-distinct operations. The contents of the complex operation can be analyzed in order for the adjacent partition and merge operators to be identified and removed.)
Regarding claim 6, Duffy in view of Branson discloses “The method as recited in claim 1, wherein measuring a data flow rate in a data path between at least two components in the plurality of processing elements comprises measuring an amount of incoming data per unit time received by the multiple input port processing element from each of the at least two upstream processing elements, and wherein selecting one of the at least two upstream processing elements based on the measured data flow rate comprises detecting that one of the at least two upstream processing elements has the highest relative data flow rate, is predicted to have the highest relative data flow rate, or has satisfied a data rate threshold condition.” (See Fig. 1-9 and [0037]) (FIG. 7 illustrates one implementation of the stages involved in performing fusion on joining operations. The process begins at start point 340 with ensuring that all elements of second set are shared across partitions when joining two data sets (stage 342). For an equi-join with hash partioning, hash codes are computed for all elements and used to select the destination partition (stage 344). If one join is nested within another, a repartitioning operation is performed to send elements to the correct partition to avoid the use of a shared hash table across partitions (stage 346). The process ends at end point 348.)
Regarding claim 7, Duffy in view of Branson discloses “The method as recited in claim 1, wherein measuring a data flow rate in a data path between at least two components in the plurality of processing elements comprises measuring an amount of incoming data per unit time received by one or more operators contained in the multiple input port processing element from one or more operators contained in each of the at least two upstream processing elements.” (See Fig. 2-9 and [0035]) (The system then generates a fusion plan (stage 298) and performs just-in-time evaluation of the fusion plan (stage 300). The term "just-in-time evaluation" as used herein is meant to include the ability to perform planning on an as-needed, reactive basis, rather than needing to perform this up front, e.g. during compilation. The process ends at end point 302.)
Regarding claim 8, Duffy in view of Branson discloses “The method as recited in claim 1, wherein measuring a data flow rate in a data path between at least two components in the plurality of processing elements comprises measuring an amount of network bandwidth.”  (See [0021]) (Data parallel fusion application 200 includes program logic 204, which is responsible for carrying out some or all of the techniques described herein. Program logic 204 includes logic for executing data parallel operations, with data parallel operations being composed together to create a more complex operation 206 (as described below with respect to FIG. 3); logic for performing an analysis on the structure of a complex data parallel operation and input data 208 (as described below with respect to FIG. 3); logic for choosing one particular algorithm that best preserves parallelism out of a plurality of algorithms 210 (as described below with respect to FIG. 3); logic for revising the structure of the complex operation based on the one particular algorithm chosen 212 (as described below with respect to FIG. 4); logic for generating a fusion plan after revising the complex operation 214 (as described below with respect to FIGS. 4 and 5); logic for generating a fusion plan just-in-time 216 (as described below with respect to FIG. 5);
As per claim 9, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A system, comprising: at least one processor; a memory coupled to the at least one processor and containing a program that, when executed by the at least one processor, performs a method” (See Fig. 1)
As per claim 11, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.
As per claim 14, this claim is rejected based on rationale given above for rejected claim 6 and is similarly rejected.
As per claim 15, this claim is rejected based on rationale given above for rejected claim 7 and is similarly rejected.
As per claim 16, this claim is rejected based on rationale given above for rejected claim 8 and is similarly rejected.
As per claim 17, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A computer program product for managing processing elements, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by a processor to perform a method comprising:” (See Fig. 1)

















Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MCGHEE whose telephone number is (313)446-6851.  The examiner can normally be reached on Monday-Friday; 8am -4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tracy McGhee/
Patent Examiner
Art Unit 2154
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154